 DECISIONS OF NATIONAL LABOR RELATIONS BOARDNational Association of Broadcast Employees andTechnicians, Local 531, AFL-CIO, CLC (Skate-board Productions, Inc.) and Ross Kelsay, BruceMcGregor, William Pecchi.' Cases 31-CB-2639and 31-CB-2831September 28, 1979DECISION AND ORDERBY CHAIRMAN FANNING AND MEMBERS JENKINSAND TRUESDALEOn February 7, 1979, Administrative Law JudgeStanley Gilbert issued the attached Decision in thisproceeding. Thereafter, counsel for the GeneralCounsel filed exceptions and a brief in supportthereof, and the Respondent filed a reply brief in an-swer to the exceptions and in support of the Decisionof the Administrative Law Judge.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, the Na-tional Labor Relations Board has delegated its au-thority in this proceeding to a three-member panel.The Board has considered the record and the at-tached Decision in light of the exceptions and briefsand has decided to affirm the rulings, findings, andconclusions of the Administrative Law Judge only tothe extent consistent herewith.The Administrative Law Judge concluded that hecould not find that the clause in the Respondent'sconstitution which apparently restricts a member'sright to resign for 60 days unlawfully restrained orcoerced the two employees involved in this proceed-ing,2and thus, that the Respondent had lawfully finedemployees Kelsay and McGregor because they hadnot effectively resigned their memberships in the Re-spondent before working for their boycotted em-ployer. We disagree, because, in our view, the resig-nation-restriction clause in the Respondent'sconstitution is vague and thus unenforceable. There-fore, we conclude that the Respondent, by its actionsdetailed in our Amended Conclusions of Law, vio-lated Section 8(b)(1)(XA) of the Act.The Administrative Law Judge, in finding thatcounsel for the General Counsel had not by a prepon-I At the commencement of the hearing, the Administrative Law Judgegranted the motion of counsel for the General Counsel to withdraw all alle-gations in the complaint with regard to Pecchi.2 Art. II, sec. 2.6. of the Respondent's International constitution providesas follows:Resignation of Membership. Any member not in arrears in payment ofdues or in the performance of any obligation or duty to the Interna-tional Union or to any Local Union and against whom no charges arepending may at any time request resignation from the Union. A requestto resign shall be in writing addressed to the Local Union. In the casewhere no action is taken by the Local Union. the resignations shallbecome automatically effective at the end of sixty (60) days.derance of the evidence demonstrated that the Re-spondent's constitutional provision was unreasonable,opined that under the current state of the law it isunclear at what point restrictions upon resignationbecome unreasonable and hence unenforcable. Theonly solution for this uncertainty, he stated, is for usto establish a certain period as a reasonable restric-tion. Due to the disability suffered by the restrictionin the instant case, we need not decide today the pa-rameters of what constitutes an effective resignationrestriction.An examination of the clause in question, set forthin footnote 2, supra, demonstrates that it is suscep-tible to several interpretations, including the possibil-ity that a resignation may not become effective at allin the event that the Local take some sort of unspeci-fied action, such as denying outright "[a] request toresign." Another possibility would seem to be that amember's resignation will become effective 60 daysafter its submission unless the Local's officers by spe-cial action permit the resignation to become effectiveat an earlier date; other interpretations might also bemade. It is clear, however, that the ambiguities of therestriction in question fail to inform members withany certainy when they can expect their submittedresignations to become effective. As we have indi-cated in prior cases,3in order for a restriction to beeffective, it must be phrased in clear and unambigu-ous terms.4The restriction at issue fails to meet thisrequirement and thus is unenforceable. Therefore, wefind that Kelsay and McGregor effectively resignedupon the delivery of their letters of resignation to theRespondent's office on the morning of February 14,1977. Accordingly, we conclude that the Respodentviolated Section 8(b)(1)(A) by, inter alia, assessingand attempting to enforce fines against Kelsay andMcGregor for engaging in protected postresignationconduct. We shall thus require the Respondent to re-fund the fines to the employees, if they have beencollected, and we shall further order it to cease anddesist in its attempts to collect illegal fines throughcourt proceedings.AMENDED CONCLUSIONS OF LAWSubstitute the following for paragraph 3 of the Ad-ministrative Law Judge's Conclusions of Law:I See Coast Valleys Typographical Union Local 650 (The Daily Breeze, Di-vision of Copley Press, Inc.), 221 NLRB 1048, 1051 (1975); Local Lodge No1994, International Association of Machinists and Aerospace Workers, A FL-CIO (O.K. Tool Company, Inc.), 215 NLRB 651, 654 (1974) (concurringopinion of then Member Fanning and Member Jenkins).4 Member Truesdale notes that he did not participate in the above-citedcases and that his agreement with the result reached herein does not neces-sarily indicate his complete agreement with the inferences that might bedrawn from such prior decisions. Member Truesdale further notes that, giventhe ambiguity of the restriction in issue here, it is unnecessary to reach thequestion whether any restriction can be effective.245 NLRB No. 77638 NABET, LO"3. By threatening former members Ross Kelsayand Bruce McGregor, who had duly resigned fromthe Union, with union discipline, by bringing chargesagainst them, by assessing fines against them, bythreatening to institute civil actions to collect thefines, and by instituting civil actions to collect saidfines, for their postresignation work on the boycottedset of Skateboard Productions, Respondent restrainedand coerced Ross Kelsay and Bruce McGregor in theexercise of the rights guaranteed them in Section 7 ofthe Act, and thereby engaged in, and is engaging in,unfair labor practices within the meaning of Section8(b)(1)(XA) of the Act."ORDERPursuant to Section 10(c) of the National LaborRelations Act, as amended, the National Labor Rela-tions Board hereby orders that Respondent, NationalAssociation of Broadcast Employees and Techni-cians, Local 531, AFL-CIO, CLC, Los Angeles, Cali-fornia, its officers, agents, and respresentatives, shall:I. Cease and desist from:(a) Restraining or coercing any employee who hasresigned from, and is no longer a member of, the Re-spondent, in the exercise of the rights guaranteed inSection 7 of the Act, by threatening him with uniondiscipline, by bringing charges against him, by impos-ing fines on such employee, by threatening such em-ployee with suit to collect the fines, and by institutingcivil actions to collect the fines imposed, because ofhis postresignation conduct in working at SkateboardProductions, Inc., during Respondent's boycott.(b) In any like or related manner restraining or co-ercing employees in the exercise of the rights guaran-teed in Section 7 of the Act.2. Take the following affirmative action necessaryto effectuate the policies of the Act:(a) Rescind the fines levied against Ross Kelsayand Bruce McGregor because of their postresignationwork for Skateboard Productions, Inc., during theboycott which began February 7, 1977, and refund tothem any moneys they may have paid as a result ofsuch fines, plus interest thereon, to be computed inthe manner prescribed in Florida Steel Corporation,231 NLRB 651 (1977).5(b) Post at its office and meeting hall copies of theattached notice marked "Appendix."6Copies of saidnotice, on forms provided by the Regional Directorfor Region 31, after being duly signed by an autho-rized representative, shall be posted at the aforemen-I See, generally, Isis Plumbing & Heating Co., 138 NLRB 716 (1962).s In the event that this Order is enforced by a Judgment of a United StatesCourt of Appeals, the words in the notice reading "Posted by Order of theNational Labor Relations Board" shall read "Posted Pursuant to a Judgmentof the United States Court of Appeals Enforcing an Order of the NationalLabor Relations Board."639tioned locations, in conspicuous places, including allplaces where notices to members are customarilyposted. Reasonable steps shall be taken by Respon-dent to insure that said notices are not altered, de-faced, or covered by other material.(c) Mail to the Regional Director for Region 31signed copies of said notice for posting by SkateboardProductions, Inc., if the Company is willing, in placeswhere notices to employees are customarily posted.Copies of said notice, to be furnished by the RegionalDirector for Region 31, after being duly signed by theRespondent's authorized representative, shall be re-turned forthwith to the Regional Director.(d) Notify the Regional Director for Region 31, inwriting, within 20 days from the date of this Order,what steps Respondent has taken to comply herewith.APPENDIXNOTICE To MEMBERSPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the United States GovernmentWE WILL NOT restrain or coerce any employeewho has resigned from the Union and who, inthe exercise of rights guaranteed in Section 7 ofthe Act, worked after his resignation at Skate-board Productions, Inc., during the economicboycott which began on February 7, 1977, bythreatening him with union discipline, by bring-ing charges against him, by imposing fines onhim, by threatening him with suit, or by institut-ing civil suits to collect such fines.WE WILL NOT in any like or related mannerrestrain or coerce employees in the exercise ofthe rights guaranteed them in Section 7 of theAct.WE WILL rescind the fines levied against RossKelsay and Bruce McGregor because theyworked at Skateboard Productions, Inc., aftertheir resignations from the Union during theboycott which began February 7, 1977, and WEWILL refund any moneys they may have paid asa result of such fine, plus interest.NATIONAL ASSOCIATION OF BROADCAST EM-PLOYEES AND TECHNICIANS, LOCAL 531,AFL-CIO, CLCDECISIONSTATEMENT OF THE CASESTANLEY GILBERT, Administrative Law Judge: Ross Kel-say filed the original charge in Case 31-CB-2639 on July17, 1977, a first amended charge therein on August 15,1977, and a second amended charge therein on June 14, DECISIONS OF NATIONAL LABOR RELATIONS BOARD1978. Bruce McGregor and William Pecchi filed the origi-nal charge in Case 31-CB 2831 on February 8, 1978, a firstamended charge herein on March 7, 1978, and a secondamended charge therein on June 14, 1978. Based upon theabove charges, the consolidated complaint in this proceed-ing was issued on June 19, 1978. On August 22, 1978, Mc-Gregor filed a third amended charge in Case 31-CB 2831which omitted any reference to Pecchi. It is noted, at thispoint, that at the commencement of the hearing in this mat-ter, General Counsel's motion was granted to withdraw allallegations in the complaint with reference to Pecchi.The complaint, as amended, alleges that the National As-sociation of Broadcast Employees and Technicians, Local531, AFL-CIO, CLC, hereinafter referred to as the Respon-dent, the Union, or NABET, violated Section 8(b)(1)(A) ofthe Act by its fining of Kelsay and McGregor and otherrelated conduct with respect to them. By its answer theRespondent denies, inter alia, that its fining of Kelsay andMcGregor violated the Act and, in addition, asserts affir-mative defenses which are considered below.Pursuant to notice, a hearing was held before me in LosAngeles, California, on August 29, 1978. Appearances wereentered on behalf of all the parties and briefs were filed bythe General Counsel and Respondent.Upon the entire record in this case and from my observa-tion of the witnesses as they testified, I make the following:FINDINGS OF FACT1. THE BUSINESS OF THE EMPLOYER INVOLVEDThe facts and conclusion with respect to the Employerinvolved herein are contained in a stipulation of the partiesset forth in section III, below.II. THE LABOR ORGANIZATION INVOLVEDThe Respondent admits the following allegation in thecomplaint:Respondent, an affiliated local, organized under, andsubject to the Constitution and Bylaws of, the NationalAssociation of Broadcast Employees and Technicians,AFL-CIO, CLC, herein called the International, isnow, and has been at all times material herein a labororganization within the meaning of Section 2(5) of theAct.II. THE UNFAIR LABOR PRACTICES ALLEGEDA. Undisputed FactsThe parties herein entered into the following stipulations(except for the footnotes which I have added):1. (a) Skateboard Productions, Inc., herein called theEmployer, is now, and has been at all times material herein,a corporation duly organized under and existing by virtueof the laws of the State of California, with an office andplace of business located in Los Angeles, California, whereit is engaged in the production of commercial films.(b) The Employer, during the calendar year 1977, soldand shipped goods or services valued in excess of $50,000directly to customers located outside the State of California.2. The Employer is now and has been at all times hereinan employer engaged in commerce and in a business affect-ing commerce within the meaning of Section 2(6) and (7) ofthe Act.3. Both Kelsay and McGregor were members in goodstanding of Respondent prior to February 14, 1977.4. On February 7, 1977, McGregor and Kelsay wereorally notified of Respondent's boycott of the Employerand cease working for the Employer. Thereafter, on Febru-ary 10, 1977, Kelsay and McGregor received written notifi-cation of Respondent's boycott of the Employer and thatthey cease working for the Employer. No contention ismade herein as to the legality of Respondent's boycott.'5. Prior to the boycott and thereafter, commencing onFebruary 14, 1977, until on or about March 18, 1977, whilethe boycott was still in progress and while Respondent'snotices were still in effect, Kelsay performed work for theEmployer as director of photography and McGregor per-formed work as first assistant cameraman.6. On the morning of February 14, 1977, NABET re-ceived from Kelsay and McGregor separate letters signedby McGregor and Kelsay respectively, addressed to the Lo-cal's executive board' and containing the following identi-cal language: "Pursuant to Article II, Paragraph 2.12 of theBy-Laws of the Local. I hereby resign my membership inthe local and NABET."7. Respondent never acted on the tendered resignationsof Kelsay and McGregor.8. Two alleged purposes of article 11, section 2.6 of theInternational Constitution, according to Respondent arethe following: (I) to insure that all dues and other validcharges due the Union are paid prior to acceptance of thetendered resignation: and (2) to prevent a member fromresigning for a period not to exceed 60 days during a strike,boycott, or other economic sanction without the prior ap-proval of the Union. Respondent contends that this is anobligation or duty of membership imposed by section 10.11of the Local's bylaws and other sections.9. On March 11, 1977, Respondent's representativeFavara brought and filed separate written charges againstKelsay and McGregor alleging that, by performing work onand after February 14, 1977, each violated sections 1.5 and2.5 of the Union's International constitution and sections10.11 and 10.19 of the Local's bylaws.' Kelsay received hiscopy of the charges on March 17, 1977, and McGregorreceived his copy on March 12, 1977. By letter dated April1, 1977, Jay Kaplan, secretary-treasurer of the Local, noti-fied Kelsay and McGregor that a hearing on the chargeswould be held on April 26, 1977.10. On April 26, 1977, Respondent's trial body, com-prised of the Local's executive board, met to consider anddetermine the charges. While Kelsay and McGregor eachreceived written notice of the date, time, and place of thetrial, neither attended the trial.I The parties agreed that by this they intended that there is no issue withrespect to the legality of Respondent's boycott.2 There is an issue as to what time of the morning said letters were re-ceived.3 Although the charges referred only to their working on February 14, thevariance between the wording in this sentence and the wording of thecharges was considered by the parties to be immaterial in view of the factscontained in par. I of the stipulation and the footnote appended thereto.640 NABET, LOCAL 531II1. After the hearing, on April 26. 1977. Respondent'strial body determined that Kelsay was guilty of all charges,assessing fines against him totaling $10,027, and that Mc-Gregor was guilty of all charges, assessing fines against himtotaling $6,742.4Respondent would contend it assessed saidfines on the basis of Respondent's estimate of Kelsay's andMcGregor's earnings in working for the Employer follow-ing institution of the boycott.512. On April 29, 1977, Respondent mailed to Kelsay andMcGregor written notice of the trial body's decision andthe respective fines, which notices were received by themseveral days later. The said notices advised Kelsay and Mc-Gregor of their right to appeal the decision of the trial bodypursuant to the provisions of section 10.14 of the Interna-tional constitution. Neither Kelsay nor McGregor filed anappeal.13. Kelsay and McGregor had each received copies ofthe International constitution and Respondent's bylaws atthe time they became members of Respondent.614. By letter dated June 24, 1977, Respondent notifiedKelsay and McGregor that Respondent would institute civ-il proceedings to collect the fines if they failed to pay thefines assessed against them.15. On January 4, 1978. Respondent brought suit againstKelsay in the Superior Court of the State of California inCase No. C225532 to collect the above-described fine as-sessed against him by Respondent. On January 4. 1978.Respondent brought suit against McGregor in the SuperiorCourt of the State of California in Case No. C225531 tocollect the above-described fine assessed against him by Re-spondent.16. The above-described civil suits are presently set fortrial on February 15, 1979, and February 20, 1979.It was further stipulated that "prior to the negotiationsleading up to the boycott, Respondent and the [E]mployerhad never had a bargaining relationship. As a result of thebreakdown of negotiations, Respondent called a boycottagainst the IE]mployer."B. The Events on February 14, 1977The principal factual issue is whether or not Kelsay andMcGregor started working on February 14, 1977, before orafter their letters of resignation were delivered to the Unionby Kelsay's then wife, Christy Kelsay Johns.7It appears that Kelsay was employed by Skateboard (theEmployer) as a director of photography' for a commercialfilm (on which shooting was started on December 29, 1976)and McGregor as first assistant cameraman. It further ap-pears that after a month's hiatus, shooting was resumed on' Kelsay credibly testified that his total gross earnings for the period wereapproximately S8.000. The record is silent with respect to McGregor's earn-ings during said penod.I It was stipulated that the fines were assessed for working on February 14and for approximately a month thereafter.I The General Counsel does not contend in his brief that either Kelsay orMcGregor had insufficient notice of the provision of the constitution referredto in par. 8 hereinabove.I It appears that subsequent to February 14. 1977, Johns and Kelsa weredivorced and that pnor to the hearing she married a man with the surnameof Johns.There is no contention that Kelsay .as a supervisor within the meaningof the ActJanuary 31. 1977. Neither Kelsay nor McGregor workedbetween February 7 (when they were advised of the boy-cott) and February 14. Their above-described letters of res-ignation were prepared after consultation with an attorneywho apparently advised that they were free to ignore theboycott after said letters were delivered to the Union. Kel-say arranged with the Employer that he and McGregorwould not start to work on the morning of February 14until they received word that the said letters had been deliv-ered. The union office was not due to open until 9 a.m., andKelsay and McGregor enlisted Johns to deliver the letters,shortly after the office opened, to Judy Wester. then admin-istrative assistant to Louis Favara,5business manager ofRespondent. It appears that the reason they did not deliverthe letters themselves was that they wanted to avoid thedelay of getting to the shooting location after delivering theletters. Instead, they went to the location at 7 a.m., the timethe Employer called for the production crew to report.There is no explanation in the record as to why they re-ported so early when, according to the arrangements thathad been made, they would not start to work until sometime after 9 a.m. However, they both testified that they didno work until they received word that the letters had beendelivered.Johns testified that she arrived at the union office about9:15 a.m., delivered the letters to Wester, and then about9:30 a.m. called Kelsay at a public phone in the Rock Store(which was adjacent to the shooting location) and notifiedhim that the letters were delivered.Kelsay testified that he saw Favara about 7:30 a.m. onFebruary 14: that Favara told him that "this was a boy-cotted set" and if he did any work on it he (Favara) wouldbring him up "on charges before the Executive Board of theLocal"; that he told Favara that he had decided to resignand "carry on the picture"; and that Favara "reiterated"that if he (Kelsay) did work on the Skateboard picture he(Favara) would bring him up on charges. Kelsay furthertestified that he received a call from Johns around 9:30 a.m.at The Rock Store by which she reported that she had de-livered the letters; that he then notified the first assistantdirector that he was ready to go to work and that then "westarted getting the cameras together and I started talking tothe director about what he wanted for the first shot." Kel-say testified that he believes Favara had left by the time hegot the call from Johns.McGregor testified that about 9:45 a.m., on February 14,Kelsay told him that he had received the call notifying himthat the letters had been delivered and that "we could go towork." He further testified that he then started to work. Healso testified that he saw Favara at the location, butavoided him. He was not questioned as to what time of themorning he saw Favara. In addition, McGregor testifiedthat he did not observe any production work being doneprior to 9:30 a.m. and that he spent most of the time priorthereto standing around drinking coffee and talking toother members of the crew.Favara. who had been advised that the Employer wasresuming production at a location near the Rock Store, tes-tified that he drove to the location to determine whether9 About a month prior to the hearing she became "assistant business rep-resentative for Iou Fa ara641 DECISIONS OF NATIONAL LABOR RELATIONS BOARDany members were working there and arrived at approxi-mately 8:30 a.m. on February 14. He further testified thathe observed Kelsay standing about 50 feet from the store,doing nothing, and talked to him. According to Favara, hereminded Kelsay of the boycott and asked him what he wasdoing there, to which Kelsay replied, "I've resigned."Favara further testified that he told Kelsay that whether heresigned or not, charges were going to have to be broughtagainst him. Favara also testified that he observed McGre-gor "in a van working on some camera equipment"; that hesaid to Kelsay that he was "going to have to talk to" Mc-Gregor; that Kelsay replied that McGregor had resigned,too; and that since McGregor was working he did not wantto interrupt him so he did not talk to McGregor.Apparently, there were two other union members at thelocation whom Favara saw and it was stipulated that bothwere fined; one paid his fine in full and the other in part.Favara also testified that he stayed at the location abouthalf an hour and then went to a gas station where there wasa pay phone and called Wester ("sometime between 9:30and 9:45"). He further testified that he told her that he"found four of our people were working on the crew," andthat he had talked to three of them (Kelsay "and Mr.Pecchi and Mr. Wood") who said they had resigned.Favara also testified that, in the course of their telephoneconversation, Webster made no mention of having receivedany resignations. Favara further testified that he then pro-ceeded to his office, where he arrived at approximately IIa.m., and that some time after that Wester told him "shehad gotten several letters of resignation" and Kelsay's wifehad brought in letters of resignation for McGregor and Kel-say.'0Wester testified that she had a telephone conversationwith Favara about 9:30 or 9:45 and had not received theresignation letters at that time, but that they were deliveredby Johns (Kelsay's then wife) about 10 or 10:15.In testifying as to what he observed McGregor doing atthe location, Favara stated that he was "in the van openingboxes, most of them black, which are boxes associated withcamera equipment." Kelsay, when called as a rebuttal wit-ness, testified that the camera equipment which was rentedfrom "Claremont-Engle" was in orange and white boxes.Also, he testified that in his conversation with Favara,Favara made no reference to McGregor.Johns was a convincing witness and I credit her testi-mony that she delivered the resignation letters at approxi-mately 9:15 and informed Kelsay by telephone of the factabout 9:30. Based upon credited testimony of Kelsay andMcGregor, I find that they did not commence work on Feb-ruary 14 until after their letters of resignation had beendelivered to Wester. However, even though I do not creditFavara's testimony that he saw McGregor unloading cam-era equipment, I am of the opinion that he had reasonablegrounds to believe that Kelsay and McGregor intended towork that day and to continue to work for Skateboard de-spite the boycott. Inasmuch as they did work on February14 and continued to do so until the production was finishedshortly after the middle of March, for which period theywere fined, a major issue in this case is whether or not° There is no evidence in the record as to whether or not any other lettersof resignation were received.Kelsay's and McGregor's resignations became effective atthe time they were delivered or whether they were not effec-tive until 60 days thereafter in accordance with the above-mentioned provision of the International's constitution.C. The Issues as to Whether the Fines Were LawfulSection 2.12 of the Local's bylaws provides as follows:"Any member in good standing who wishes to resign fromthe Local may do so by written application to the ExecutiveBoard."Article II, section 2.6, of the International constitutionprovides as follows:Resignation of Membership. Any member not in ar-rears in payment of dues or in the performance of anyobligation or duty to the International Union or to anyLocal Union and against whom no charges are pend-ing may at any time request resignation from theUnion. A request to resign shall be in writing ad-dressed to the Local Union. In the case where no ac-tion is taken by the Local Union, the resignations shallbecome automatically effective at the end of sixty (60)days.According to Respondent, two purposes of article 11, sec-tion 2.6, of the International constitution are the following:(I) to insure that all dues and other valid charges due theUnion are paid prior to acceptance of the tendered resigna-tions; and (2) to prevent a member from resigning for aperiod not to exceed 60 days during a strike, boycott, orother economic sanctions without the prior approval of theUnion.The record discloses that no action was taken on the res-ignations by the "Local" (Respondent) and that it treatedthe resignations as being effective on April 14, 1977 (appar-ently in accordance with the above-quoted 60-day provisionin the constitution).The General Counsel contends, as is alleged in the com-plaint, that the above-quoted constitutional provision "un-reasonably restrained and coerced Kelsay and McGregor inthe exercise of their rights guaranteed by Section 7 of theAct, in that the provision restricted Kelsay and McGregorfrom resigning their membership in Respondent withoutRespondent's approval, or for a period of sixty (60) days."On the other hand, Respondent, by its answer, asserts thatthe above-mentioned resignations were not effective until60 days after they were tendered, according to the above-quoted provision in the constitution, and that said provisionis a reasonable restriction on its members' right to resignand, therefore, lawful. Obviously, Respondent's position isbased on the following exclusion contained in Section8(b)(l)(A) of the Act: "Provided, that this paragraph shallnot impair the right of a labor organization to prescribe itsown rules with respect to the acquisition or retention ofmembership therein." Consequently, it appears that a reso-lution of the issues raised by the respective positions of theGeneral Counsel and Respondent requires a resolution ofthe apparent conflict between the right to "refrain" guaran-teed employees in Section 7 of the Act and the above-quoted exclusion in Section 8(b)(1)(A) of the Act. While, insupport of their respective positions regarding this apparentconflict, the General Counsel contends that the above-642 NABET, LCquoted constitutional provision is an "unreasonable" re-striction on the right to resign from membership in theUnion and the Respondent contends that it is "reasonable,"neither introduced any evidence in support of their contra-dictory contentions. In effect, it appears that each assumedits position was self-evident. Unfortunately, no Court orBoard decision was cited or was revealed by my research,which furnished a guideline as to whether such a period oftime is or is not too restrictive."There is language in N.L.R.B. v. Granite State JointBoard, Textile Workers Union of America, Local 1029,AFL-CIO. [International Paper Box Machine Co.], 409U.S. 213, 215-219 (1972), which would appear to support afinding that a union rule (apparently such as a restrictionagainst resigning) only may be enforced against its mem-bers "who are free to leave the Union and escape the rule."In order to understand the full thrust of the Court's decisionand the extent to which said language can be relied upon indeciding the issue before me, I believe it imperative toquote at length from said decision:We held in N.L.R.B. v. Allis-Chalmers Mfg. Co., 388U.S. 175, that a union did not violate §8(b)() by finingmembers who went to work during a lawful strike au-thorized by the membership and by suing to collect thefines. The Court reviewed at length in that opinion thelegislative history of §§7 and 8(bX I), and concluded bythe a close majority vote that the disciplinary measurestaken by the union against its members on those factswere within the ambit of the union's control over itsinternal affairs. But the sanctions allowed were againstthose who "enjoyed full union membership." Id., at196.Yet when a member lawfully resigns from the union,its power over him ends. We noted in Scofield v.N.L.R.B., 394 U.S. 423, 429, that if a union rule "in-vades or frustrates an overriding policy of the laborlaws the rule may not be enforced, even by fine orexpulsion, without violating §8(bX I)." On the facts, weheld that Scofield, where fines were imposed on mem-bers by the union, fell within the ambit of Allis-Chal-mers. But we drew the line between permissible andimpermissible union action against members as fol-lows:§8(b)(1) leaves a union free to enforce a properlyadopted rule which reflects a legitimate union inter-est, impairs no policy Congress has imbedded in thelabor laws, and is reasonably enforced against unionmembers who are free to leave the union and escapethe rule. Id., at 430Under §7 of the Act the employees have "the rightto refrain from any or all" concerted activities relatingto collective bargaining or mutual aid and protection," In General Teamnters Local 439, International Brotherhood of Teamsters,Chauffeurs, Warehousemen d Helpers of America (Loomis Courier Service.Inc.), 237 NLRB #220 (1978), Administrative Law Judge Jerrold H. Sha-piro did find that a 30-day waiting period was too restrictive. However, theBoard found it unnecessary to pass upon the validity of the 30-day restric-tion since no exception was taken to the Judge's conclusion with respectthereto and the Board agreed with respondent therein that it would be super-fluous to reach the issue of the validity of the 30-day restriction.643as well as the right to join a union and participate inthose concerted activities. We have no problem of con-struing a union's constitution or hiv laws defining or limit-ing the circumstances under which a member may resignfrom the union. [Emphasis supplied.] We have, there-fore, only to apply the law which normally is reflectedin our free institutions-the right of the individual tojoin or to resign from associations, as he sees fit "sub-ject of course to any financial obligations due andowing" the group with which he was associated. Com-munications Workers v. N.L.R.B., 215 F.2d 835, 838.The Scofield case indicates that the power of theunion over the member is certainly no greater than theunion-member contract. Where a member lawfully re-signs from a union and thereafter engages in conductwhich the union rule proscribes, the union commits anunfair labor practice when it seeks enforcement of finesfor that conduct. That is to say, when there is a lawfuldissolution of a union-member relation, the union hasno more control over the former member than it hasover the man in the street.The Court of Appeals gave weight to the fact thatthe resigning employees had participated in the vote tostrike. We give that factor little weight. The first twomembers resigned from the Union from one to twomonths after the strike had begun. The others did sofrom seven to 12 months after its commencement. Andthe strike was still in progress 18 months after its incep-tion. Events occurring after the calling of a strike mayhave unsettling effects, leading a member who voted tostrike to change his mind. The likely duration of thestrike may increase the specter of hardship to his fam-ily; the ease with which the employer replaces thestrikers may make the strike seem less provident. Wedo not now decided to what extent the contractual rela-tionship between union and member may curtail thefree-dom to resign. [Emphasis supplied.] But where, as here,there are no restraints on the resignation of members,swe conclude that the vitality of §7 requires that themember be free to refrain in November from the ac-tions he endorsed in May and that his §7 rights are notlost by a union's plea for solidarity or by its pressuresfor conformity and submission to its regime.The Union argues that its practice was to accept resignations ofmembers only during an annual ten-day "escape period," during whichtime the employees were allowed to revoke their "dues check-off' au-thorizations. The Court of Appeals rejected that argument, saying therewas no evidence that the employees knew of this practice or that theyhad consented to its limitation on their right to resign. 446 F.2d 369,372.In view of the italicized language, I am of the opinionthat the Granite State case cannot be relied upon to findthat a union member is free to disregard any union restric-tion which curtails his right to resign therefrom. On thecontrary, said underlined language expressly indicates thatthe Court did not consider that issue. Indeed, a majority ofthe Board in Machinists Local 1327, International Associ-ation of Machinists and Aerospace Workers, AFL-CIO, Dis-trict Lodge 115 (Dalmo Victor), 231 NLRB 719, 720 (1977),stated that the Supreme Court "expressly left open in its DECISIONS OF NATIONAL LABOR RELATIONS BOARDScofield and Granite Stale decisions" said issue,' Also inLocal Lodge No. 994, International Association ol' Machin-isIs and Aerospace Workers. AFL CIO (O.K. 7Tool (Coin-pany, Inc.), 215 NLRB, 651, 653 (1974), the Board stated:Whether the Lodge might lawfully have placed rea-sonable restrictions on the circumstances in which amember could resign, and have enforced those restric-tions and strikebreaking sanctions against full mem-bers who returned to work during a strike, is a questionnot raised by the facts of this proceeding.In no case has the Board or the courts found all restric-tions against a member's right to resign invalid per se. In-deed, in a number of cases in which the Board has foundrestrictions against resignation invalid it has been becausethey were "overly restrictive," or did not provide a "reason-able accommodation" between the conflicting interests ofthe Union and members. Sheet Metal Workers' Interna-tional Association, Local Union No. 170, AFL-CIO, 225NLRB 1178, fn. I (1976); Local 1384, United Automobile,Aerospace and Agricultural Implement Workers, UA W (Ev-Cell-O Corporation), 227 NLRB 1045, 1050 (1977): Oil,Chemical and A tomic Workers International Union, Local 6 -578, AFL CIO (Gordy's Inc.), 238 NLRB 1227 (1978). Inall of said cases, the restrictions against resigning were farmore restrictive than the 60-day waiting period involved inthis proceeding. Thus, such cases cannot be relied upon asprecedents for disposing of the issue of the restrictionsagainst resigning involved herein, but they tend to implythat a reasonable restriction would be valid.Thus, it appears that the state of the law, as it nowstands, is that while a union may lawfully restrict a memberfrom resigning to prevent erosion of its economic strength,it is far from clear when such a restriction becomes "overlyrestrictive," particularly as to the length of time imposed. Ifit were to be made dependent upon the circumstances ofeach case, such as a provision's being too onerous upon aparticular member (a factor mentioned in the Granite Statredecision), it would conceivably follow that a restrictionwould be invalid as to one member but not as to another.Obviously the criterion of reasonableness is not sufficientlyclear to inform unions or their members what their rights orobligations are with respect to a restriction for a given pe-riod of time, such as 60 days. It would appear that the onlysolution is for the Board to fix a period of time beyondwhich a union may not restrict its members from resigning,or for it to be establishing through the judicial or legislativeprocess.I am of the opinion that it would be inappropriate for meto select such a period. Rather, it appears to me that I amlimited herein to resolving the issue which the parties haveraised: whether a period of 60 days is or is not unreason-able. I am forced to conclude that I cannot find that theGeneral Counsel has proven by a preponderance of the evi-dence the allegation in the complaint that the 60-day re-striction in the Union's constitution with respect to resigna-tion of membership "unreasonably restrained Kelsay andMcGregor."2 In the Dalmo Victor case. the Board found it unnecessary to pass uponthe issue since it further found therein that there was no union restriction ona member's right to resign.Concluding FindingsSince I do not find that the aforesaid allegation has beenproved, it would follow that Kelsay and McGregor had noteffectively resigned their membership on February 14, 1977,and that, as full members, they were lawfully fined forworking for Skateboard prior to April 14. 1977 (the eflfec-tive date of their resignations). N.L.R.B. v. Allis-C(halmersMal,nfli/cturing ('o.. 388 U.S. 175, 181 (1967). Based uponsaid conclusions, it will be recommended that the consoli-dated complaint be dismissed.The effect of Section 10(b) on the allegations with respectto McGregorAs an affirmative defense. Respondent contends that Sec-tion 10(b) of the Act is applicable to the allegations in theconsolidated complaint with regard to McGregor. While itwould appear that a disposition of this defense is superflu-ous in view of the above concluding findings, nevertheless,since I am not convinced that the Board will agree with saidconcluding findings, the affirmative defense with respect toMcGregor will be fully considered.Respondent seeks the dismissal of Case 31 C'B 2831(that part of the consolidated complaint based upon thecharge filed by McGregor) on the ground that the charge inthat case was filed outside the 6-month time period estab-lished by Section 10(b) of the Act. Respondent presents twoarguments:(I) The McGregor case cannot stand by itself as thecharge was brought 9 months after the actions complainedof' and(2) The McGregor case cannot he saved through consoli-dation with the Kelsay case (('ase 31 CB 2639) which ad-mittedly is not time barred.Section 10(b) of the Act declares "It]hat no complaintshall issue based on any unfair labor practice occurringmore than six months prior to the filing of the charge withthe Board and the service of a copy thereof upon the personagainst whom such a charge is made.Respondent initially argues that "the fine [was imposed]on McGregor on April 26, 1977, and he received noticeseveral days later. Whichever date is used for commence-ment of the six-month period, the time had elapsed whenthe original charge in his case] was filed February 8, 1978.By that time the fine could no longer he challenged ias anunfair labor practice."While the General Counsel admits the fining of McGre-gor occurred more than 6 months before the charge, heargues that Respondent's more recent threats to enforce thefines through suit in court are also violative of the Act andoccurred within the 6-months period.In N.L.R.B. v. Bryan Mamt~lclturing ('omplw. 362 U.S.411 (1959). the Supreme Court considered the effect of Sec-tion 10(b) on two types of cases which seek to rely in parton events that occurred prior to the 6-month time bar. TheCourt declared, "when occurrences within the six-monthlimitations period, in antd (/ thiemcselles may constitute, as asubstantive matter, unfair labor practices," prior events.which may persuasively reveal the true character of the re-spondent's challenged conduct within the limitations pe-riod, may be properly considered. Where, however, conduct644 NABET, LOCAL 531falling within the limitations period can be found legallyproscribable "only through reliance on an earlier [timebarred] unfair labor practice," the respondent's prior con-duct cannot be used to "infuse with illegality" or cloak withillegality" conduct which would otherwise be consideredlawful. Since complaints based upon such prior occurrenc-es, regardless of their possibly illegal character, would betime barred, "to permit the [prior occurrence] itself to be soused" would realistically serve to revive a legally defunctunfair labor practice.Thus, when a respondent's challenge recent conduct, con-sidered without regard to the earlier time barred conduct, canreasonably be considered lawful, so that a retrospective re-view is required to provide "all the operative facts" neededto prove a statutory violation, Section 10(b) will prevent theBoard from concluding that such recent prior developmentsshould be considered connected. "There the use of the ear-lier unfair labor practice is not merely 'evidentiary' since itdoes not simply lay bar a putative current unfair laborpractice." Rather, it serves to cloak with illegality conductotherwise lawful.In applying this rule to cases where a respondent unionhas fined members (for crossing a picket line) outside the10(b) period, yet has sought to enforce the fines within the10(b) period, the Board had repeatedly and consistentlyheld that the 10(b) 6-month limitations period begins whenthe fine becomes final and is not revived or extended by theunion's threat to instigate a suit or by instituting such a suit.International Association of Machinists and Aerospace Work-ers, AFL CIO (Union Carbide Corporation), 180 NLRB875, 876-77 (1970), reaffirmed 186 NLRB 890: Communica-tions Workers of America and its Local 5550 (American Tele-phone and Telegraph), 187 NLRB 553 (1970); United Steel-workers of America, AFL-CIO and its affiliate Local 1114(Harnischfeger Corporation), 187 NLRB 22, 23 (1970): Lo-cal No. 94-8, Communications Workers of America, AFL-CIO (Pacific Telephone and Telegraph Compan). 188NLRB 291 (1971); Communications Workers of America,Local 9511 (Pacific Telephone and Telegraph Company), 188NLRB 433, 435 (1971); Food, Drug & Beverage Warehouse-men & Clerical Employees, Local No. 595, InternationalBrotherhood of Teamsters, Chauffeurs, Warehousemen &Helpers of America (Certified Grocers of California, Ltd.),218 NLRB 1286, 1291 (1975).The Board has noted that the institution of legal proceed-ings to collect fines is not unlawful in itself but that such asuit can constitute a violation only if it is found that theoriginal fine was illegally imposed. United Steelworkers ofAmerica Local 1114, supra at 23. Also, the Board has con-cluded that:Thus, the claimed cause of action rests on pre-10(b)period conduct and it would be necessary to find thatthat conduct violated the Act in order to hold thatRespondent's post-10(b) activities were unlawful. Forthe suit to enforce the fines can constitute a claimableviolation of the Act only if a finding is made that thefines were illegally imposed. In making such a findingthe Board would be doing prescisely what the SupremeCourt condemned in Bryan, namely, finding a "viola-tion which is inescapably grounded on events predat-ing the limitations period."International Association of Machinists and Aerospace Work-ers (Union Carbide Corporation), supra at 877. To the extentLocal 248., United Automobile, Aerospace and AgriculturalImplement Workers of America, AFL-CIO (Allis-ChalmersManufacturing Compan), 149 NLRB 67, 76, fn. 12 (1964),referred to by the General Counsel, is inconsistent with theabove-stated well-established Board doctrine, it appearsthat it cannot be relied upon.Therefore, Respondent is correct in asserting that theMcGregor case (Case 31-CB-2831), if it were in a com-plaint standing by itself, would be time barred, since theallegedly illegal fine occurred more than 6 months beforethe charge was filed, even though threats and filing of a suitto collect the fine occurred within the requisite 6-monthperiod.Even if the McGregor case by itself could not have beenmaintained, General Counsel contends the allegations withrespect to McGregor can be maintained because they arepart of the consolidated complaint and can be based onKelsay's timely charge. In support of this position, GeneralCounsel relies on Stainless Steel Products, Incorporated, 157NLRB 232, 234 (1966), in which the Board declared anunfair labor practice can be found on a charge in a consoli-dated case of like conduct occurring within 6 months priorto the charge whether or not the timely charge specifies thesaid unfair labor practice.In describing the nature and purpose of an unfair laborpractice charge, the Fifth Circuit in Texas Industries Inc. v.N.L.R.B. 336 F.2d 128, 132 (1964), declared:[TJhe charge ...serves merely to set in motion theinvestigatory machinery of the Board. It is largely forthe benefit of the Board, not the respondent, so that itmay intelligently determine whether and to what ex-tent an investigation is warranted. Consequently, theBoard has considerable leeway to found a complainton events other than those specifically set forth in thecharge, the only limitation being that the Board maynot get "so completely outside the charge that it maybe said to be initiating the proceeding on its own mo-tion." N.L.R.B. v. Kohler Co., 220 F.2d 3 (C.A. 7,1955).Stainless Steel presented a factual situation analogous tothe instant case. In Stainless Steel a timely charge was ini-tially brought claiming violations of Section 8(aX 1), (2), and(3) of the Act. A case based upon an untimely charge alleg-ing the discriminatory discharge of one Robert Carrano waslater consolidated with the case based on the timely charge.The Board rejected exceptions brought by the respondenttherein that the Carrano violation should be dismissed onthe grounds it was barred by Section 10(b) because the dis-charge of Carrano was related to and arose from the samesituation as the conduct alleged to be unlawful in the timelyfiled charge. The Board added: "However, we do not basesuch finding on the charge in Case 31 -CA 34, which chargewas served on Respondent more than 6 months after Car-rano's discharge."Respondent seeks to distinguish Stainless Steel on theground that in the instant case, the factual connection be-tween the McGregor and Kelsay charges is not as close aswere the timely and untimely charges in Stainless Steel and645 DECISIONS OF NATIONAL LABOR RELATIONS BOARDthat the Kelsay charge relates solely on its face to Kelsay'sown fine.The Board and the courts have, however, held that evenwhere a charge alleges violations in respect to only onenamed employee, the charge can be sufficient to support acomplaint alleging violations in respect to others when theconduct takes place in the same general course of the respon-dent's conduct. Truck Drivers, Oil Drivers and Filling Stationand Platform Workers Local No. 705, International Brother-hood of Teamsters, Chauffeurs, Warehousemen and Helpersof America (Associated Transport, Inc.) 209 NLRB 292, 303(1974). The Fifth Circuit reached a similar conclusion inN.L R.B. v. Central Power & Light Company, 425 F.2d 1318(1970).In the instant case, the original Kelsay charge, asamended, stated:Within the past six months, the above named labororganization, by fining resigned member Ross Kelsay,is restraining and coercing employees in the exercise ofthe rights guaranteed in Section 7 of the Act.In light of this language and in light of the fact that bothfines arose out of the same set of facts (that Kelsay andMcGregor contemporaneously attempted to resign on themorning of February 14 and commencing on that dayworked for Skateboard despite the Union's boycott againstit), the original timely Kelsay charge, as amended, seemssufficient upon which to base the allegations with respect toMcGregor.Respondent, however, argues that the procedural deviceof consolidation cannot be used to thwart and circumventthe purposes of Section 10(b). While this appears to be avery persuasive argument, it is noted that the Fifth Circuitin Central Power & Light Company, supra at 1321, also con-sidered and rejected a somewhat similar argument conclud-ing:..if the Company's argument against the thwartingof section 10(b) by consolidating is directed againstconsideration of events charged in the second chargetogether with the first, the argument is frivolous. FantMilling, [360 U.S. 301 (1960)] holds directly that eventssubsequent to a charge may be included in the Board'scomplaint or used as evidence at trial. And the casesclearly indicate that when charges are consolidated, allevidence pertaining to either may be introduced attrial. E.g. N.L.R.B. v. Dal-Tex Optical Co., 5th Cir.1962, 310 F.2d 58, 61.Finally, as to Respondent's due process argument sum-marily mentionnd at the end of its brief, the Fifth Circuithas implicitly rejected such an argument by declaring that"the charge is not a formal pleading, and its function is notto give notice to the Respondent of the exact nature of thecharges against him.... This is the function of the com-plaint." Texas Industries, Inc. v. N.L.R.B., 336 F.2d 128,132 (5th Cir. 1964). That court also held:The purpose of a charge is to set a board inquiry inmotion. The inquiry may turn up events not specifi-cally contemplated by the charge, but the Board's dutyto the public then requires it to complain of thoseevents if they are unfair labor practices. The charge isthus not intended to be a detailed pleading or to spec-ify the issues ultimately to be raised before the TrialExaminer; the Board's complaint serves that function.Central Power and Light Company, supra at 1320.Thus, despite the fact that a complaint based upon theMcGregor charge would be time barred standing by itself, afinding that his fine was unlawful could be based upon thetimely Kelsay charge in the consolidated case, even thoughthe latter charge did not specifically mentioned McGregor,if it had been found that 60-day restriction against resigna-tion of membership was unreasonably restrictive.Upon the basis of the foregoing findings of fact and uponthe entire record of this case, I make the following:CONCLUSIONS OF LAWI. The Employer involved herein is, and has been at alltimes material herein, an employer engaged in commerceand in a business affecting commerce within the meaning ofSection 2(6) and (7) of the Act.2. Respondent is and has been at all times materialherein a labor organization within the meaning of Section2(5) of the Act.3. The General Counsel has failed to prove by a prepon-derance of the evidence that the fines imposed by Respon-dent against Ross Kelsay and Bruce McGregor were viola-tive of the Act as alleged.Upon the foregoing findings of fact, conclusions of law,and upon the entire record, and pursuant to Section 10(c) ofthe Act, I hereby issue the following recommended:ORDER3The consolidated complaint herein is dismissed in its en-tirety." In the event no exceptions are filed as provided by Sec. 102.46 of theRules and Regulations of the National Labor Relations Board, the findings,conclusions, and recommended Order herein shall, as provided in Sec. 102.48of the Rules and Regulations, be adopted by the Board and become itsfindings, conclusions, and Order, and all objections thereto shall be deemedwaived for all purposes.646